Citation Nr: 1827503	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis, left knee for the period prior to June 22, 2017.

2.  Entitlement to an evaluation in excess of 30 percent for patellofemoral arthritis, left knee for the period after June 22, 2017.

3. Entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis, right knee for the period prior to June 22, 2017.

4. Entitlement to an evaluation in excess of 20 percent for patellofemoral arthritis, right knee for the period after June 22, 2017.
 

REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to January 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Board remanded the appeal for a hearing. In October 2015, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of the hearing is of record. 

In October 2016, the Board, in pertinent part, remanded the Veteran's appeal for additional evidentiary development. During development, a June 2017 rating decision increased the Veteran's patellofemoral arthritis, left knee to 30 percent and patellofemoral arthritis, right knee to 20 percent, each effective on the date of examination, June 22, 2017 and based on limitation flexion. Thus, the appeal has resulted in staged evaluations and has been characterized as such on the title page. It has since been returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. For the period prior to June 22, 2017, the preponderance of the evidence shows that the Veteran's patellofemoral arthritis, left knee was manifested by extension limited to 10 degrees and pain, but is against a finding that it was manifested by objective evidence of flexion limited to 30 degrees, instability, subluxation, ankylosis, or locking.

2. For the period after June 22, 2017, the preponderance of the evidence shows that the Veteran's patellofemoral arthritis, left knee has been manifested by flexion limited to 15 degrees or less, but is against a finding that is has been manifested by objective evidence of extension limited to a compensable degree, instability, subluxation, ankylosis, or locking. 

3. For the period prior June 22, 2017, the preponderance of the evidence shows that the Veteran's patellofemoral arthritis, right knee was manifested by pain and noncompensable limitation of motion, but is against a finding that it was manifested by objective evidence of extension limited to a compensable degree, flexion limited to a compensable degree, instability, subluxation, ankylosis, or locking. 

4. For the period after June 22, 2017, the preponderance of the evidence shows that the Veteran's patellofemoral arthritis, right knee has been manifested by flexion limited to 30 degrees, but against a finding that it has been manifested by objective evidence of extension limited to a compensable degree, instability, subluxation, ankylosis, or locking. 



CONCLUSIONS OF LAW

1. For the period prior to June 22, 2017, the criteria for an evaluation in excess of 10 percent of patellofemoral arthritis, left knee have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260, 5261 (2017).

2. For the period after June 22, 2017, the criteria for an evaluation in excess of 30 percent of patellofemoral arthritis, left knee have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260, 5261.

3. For the period prior to June 22, 2017, the criteria for an evaluation in excess of 10 percent of patellofemoral arthritis, right knee have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260, 5261.

4. For the period after June 22, 2017, the criteria for an evaluation in excess of 20 percent of patellofemoral arthritis, right knee have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Pursuant to the Board's October 2016 remand, the AOJ obtained outstanding records and provided the Veteran with an appropriate VA examination which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in June 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to symptoms such as pain. See also 38 C.F.R. §§ 4.40, 4.45.

Knee disabilities, generally

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263. 
38 C.F.R. § 4.71a.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disability rating for slight impairment, 20 percent rating for a moderate impairment, and 30 percent rating for a severe impairment. Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004. Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 and 5259) without violating the prohibition of pyramiding of ratings. It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II (2017).

Factual Background

During the initiation of the appeal, a 10 percent rating was assigned for chondromalacia of each knee.  During the appeal it was determined that there was arthritis present in each knee.  As to the right knee, pertinent findings, as discussed in more detail below, revealed pain with noncompensable limitation of motion as to extension and flexion, so a 10 percent rating was assigned.  As to the left knee, there was reported to be limitation of extension to 10 degrees, with flexion to 110 degrees.  This resulted in a 10 percent rating assigned for limitation of extension to a compensable degree, with noncompensable limitation of flexion demonstrated.  This appeal was for an increase in those assigned ratings.

Initially, the Board observes that the Veteran has received VA treatment for bilateral knee pain. VA treatment reports from 2004 document complaints of painful knees with limited range of motion, but full flexion. At the time, there was no evidence of crepitus or diffusion. The impression was reported as chronic pain syndrome and bilateral knee pain. 

The Veteran later underwent a VA examination in December 2010. He continued to report knee pain, bilaterally and also complained of instability. The examiner noted that the Veteran has no heat or redness and no episodes of dislocation. The Veteran reported flare ups with his knees and these occur five days out of seven without precipitating events. It was noted that he uses tramadol as needed for pain and he rests his knees to help obtain relief. There was no evidence of inflammatory arthritis in his knees. The examiner found that there is tenderness over each patella. The examiner reported that the Veteran uses a left knee brace. The examiner noted no spasm, weakness, fatigue, edema, effusion, heat, redness instability, guarding of movement, bilaterally. There was no abnormal movement and a neoprene brace for the right knee was seen. No deformity or ankylosis for both knee was noted. There was no evidence of inflammatory arthritis. Right knee range of motion for flexion was 110 degrees with pain noted at 110 degrees. Extension was 0 degrees for the right knee and no pain was noted. No instability was noted. Left knee range of motion for flexion was 110 degrees with pain noted at 110 degrees. Left knee extension was to 10 degrees with pain at 10 degrees. McMurray testing was positive for the medial meniscus, negative for the lateral meniscus, bilaterally. On repetitive testing of the right and left knee, no limitation due to fatigue, weakness or incoordination was noted. Range of motion and pain discerned throughout range of motion was unchanged from baseline testing for the right knee. 

X-rays from November 2010 showed minimal osteophyte formation of the right patella and minimal osteophyte formation for the left patella. On repetitive testing of the right and left knee, no limitation due to fatigue, weakness or incoordination was noted. Range of motion and pain discerned throughout range of motion was unchanged from baseline testing for the right and left knee. No painful motion was objectively noted and on repetitive testing, and ranges of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination. The examiner provided diagnoses of patellofemoral arthritis of the left and right knees.

The Board further observes that additional VA treatment records through 2015 document additional complaints of bilateral knee pain, but no range of motion testing was conducted.

Pursuant to the Board's October 2016 remand, the Veteran underwent another VA examination on June 22, 2017. Range of motion testing for the left knee showed flexion from 5 to 15 degrees and extension from 15 to 5 degrees with painful motion, pain on weight bearing, and evidence of crepitus. Range of motion testing for the right knee showed flexion from 0 to 20 degrees and extension from 20 to 0 degrees with painful motion, pain on weight bearing, and evidence of crepitus.
There was no further decrease in range of motion or functional loss with repeated testing, bilaterally. Muscle strength testing showed 4 out of 5 with no atrophy, bilaterally. There was no ankylosis and no history of recurrent subluxation. The Veteran reported that his symptoms wax and wane for bilateral knee swelling and get worse with prolonged use. Joint instability testing could not be performed due to pain, while McMurray and Lachman tests were also too painful. The Veteran reported use of bilateral knee braces and a cane for ambulation. He also reported using a walker for about 8 years. X-rays showed chronic left tibia tubercle fragmentation. There examiner commented that there is bilateral knee pain with weight bearing and non-weight bearing. The examiner also commented that there is decreased passive and active range of motion, bilaterally. The examiner determined that the Veteran's left knee patellofemoral arthritis would be considered severe as x-rays show chronic left tibia tubercle fragmentation, while his right knee patellofemoral arthritis would be considered moderate to severe. 

Following this examination, the current 30 percent and 20 percent ratings based on limitation of flexion were assigned.  As the Veteran no longer at compensable limitation of extension in the left knee, the 10 percent rating was reduced to noncompensable in view of the higher grant possible for limitation of flexion.

Analysis

The Veteran seeks entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis, left knee for the period prior to June 22, 2017, and in excess of 30 percent thereafter. He also seeks entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis, right knee for the period prior to June 22, 2017, and in excess of 20 percent thereafter.

Here, the Veteran's knees are currently rated under Diagnostic Code 5010-5260. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen. Here, the hyphenated diagnostic code indicates that arthritis due to trauma (Diagnostic Code 5010) is rated under the criteria for limitation of leg flexion (Diagnostic Code 5260). 

After careful review, the Board finds that for the period prior to June 22, 2017, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right and left knee. For a 20 percent rating or higher, there must be evidence that flexion is limited to 30 degrees, or extension limited to limited to 15 degrees. 

As indicated above, prior to June 22, 2017, the Veteran's patellofemoral arthritis, left knee was manifested by extension limited to 10 degrees and pain, while his patellofemoral arthritis, right knee was manifested by pain and noncompensable limitation of motion. Based on the evidence, the only applicable Diagnostic Codes are 5003-5010, for arthritis, 5260 for limitation of flexion, and 5261 for limitation of extension. Throughout the entire appeal period, the Veteran's left and right knee patellofemoral arthritis exhibited no evidence of ankylosis, instability, subluxation, ankylosis, other tibia or fibula bony impairment, or traumatic genu recurvatum. 38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's statements discussing his bilateral knee instability. He also reported the use of braces for both knees. However, the Board notes the Veteran's knee tests for stability have also been normal; thus, he has no diagnosis of instability or objective findings of instability. The medical evidence also indicated the Veteran does not suffer from subluxation. Muscle weakness has not been shown.

The Board also acknowledges the Veteran's complaints of knee pain. However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee to a compensable level prior to the increase at issue, and, as such, does not serve as a basis for an evaluation in excess of 10 percent prior to the current increase. See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."). Further, for the period prior to June 22, 2017, his left knee was rated based upon pain and extension limited to 10 degrees.  Thus, the pain has been contemplated in the ratings assigned throughout the appeals process.

Also after careful review, the Board finds that for the period after June 22, 2017, the record does not demonstrate the requisite manifestations for ratings in excess of 30 percent for the left knee and 20 percent for the right knee. The Board notes that 30 percent is the maximum evaluation for limitation of flexion, which was assigned according to the results of the Veteran's June 22, 2017 VA examination. For a rating of 30 percent or higher for right knee patellofemoral arthritis, flexion must be limited to 15 degrees or less. Here, the June 22, 2017 VA examination documented right knee flexion to 20 degrees. As demonstrated above, there is nothing in the record to suggest that the Veteran suffers from instability of either knee or additional limitation of movement to justify a separately compensable evaluation after June 22, 2017.  There was reported to be full extension of the right knee.  The 5 degree limitation of extension of the left knee does not warrant a separate compensable rating.

The Board has considered whether the benefit of the doubt rule applies to this appeal. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). As a preponderance of the evidence is against an evaluation in excess of 10 percent for left knee patellofemoral arthritis for the period prior to June 22, 2017, and in excess of 30 percent thereafter, this rule does not apply and the claim must be denied. Similarly, an evaluation in excess of 10 percent for right knee patellofemoral arthritis for the period prior to June 22, 2017, and in excess of 20 percent thereafter must be denied as well. 


ORDER

Entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis, left knee for the period prior to June 22, 2017 is denied.

Entitlement to an evaluation in excess of 30 percent for patellofemoral arthritis, left knee for the period after June 22, 2017 is denied.

Entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis, right knee for the period prior to June 22, 2017 is denied.

Entitlement to an evaluation in excess of 20 percent for patellofemoral arthritis, right knee for the period after June 22, 2017 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


